DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note:	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Allowable Subject Matter
Claims 15-18, 21, 23-26 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 19-20, 22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over CAVENDISH et al (20180292522) in view of Zhang et al (20180270617).
Regarding claim 1, CAVENDISH et al discloses, a relative localization device comprising a third node configured to: 
receive a first outgoing message from a first node, a first return message from a second node, wherein the first return message is transmitted in response to the second node exchanging first round-trip messages with the first node (¶ 0039, 0064, fig. 1-7), and a third message comprising a first travel time of the first round-trip messages between the first node and the second node (¶ 0060-0064, fig. 1-7), exchange second round trip messages with the first node (¶ 0060-0065, fig. 1-7); 
calculate a second travel time for the second round trip message between the third node and the first node (¶ 0064-0065, fig. 1-7), 
measure a first receiving time of the first outgoing message and a second receiving time of the first return message (¶ 0060-0065, fig. 1-7); 
calculate a third travel time of the first return message from the second node to the third node based at least on the   first and second receiving times, the second travel time, and the first travel time (¶ 0060-0065, fig. 1-7). 
CAVENDISH et al discloses, based at least on the receiving, the exchanging, and the measuring, determine at least two devices, for example measurements can be used to estimate the range, which may be used to compute peer distance estimation between two wireless devices, and may also be used to perform positioning estimation.  An RTT-based ranging implementation in WiFi may involve an FTM packet and an acknowledgement (ACK) packet (¶ 0039, 0043-0044, 0053, 0067, fig. 1-7).
CAVENDISH et al does not specifically disclose a third distance between the second node and the third node.
In the same field of endeavor, Zhang et al discloses, determine a first distance between the first node and the second node, a second distance between the first node and the third node, and a third distance between the second node and the third node (¶ 0049). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of CAVENDISH et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and control over many other smart devices may be completed through one smart device, thereby greatly facilitating a control operation of the user over the other smart device(s), and improving user experience taught by Zhang et al.
	Regarding claims 19, 27, CAVENDISH et al discloses, receive message; and after a known delay, transmit return message (¶ 0039, 0042, 0054, fig. 1-7 and also see Zhang, ¶ 0054).
	Regarding claims 20, 28, CAVENDISH et al discloses, wherein message of the second round-trip messages is combined with message of the first round-trip messages (¶ 0060-0065, fig. 1-7, and also see Zhang).
	Regarding claim 22, CAVENDISH et al discloses, a method of operating a localization device comprising a third node, the method comprising: 
receiving a first outgoing message from a first node, a first return message from a second node, wherein the first return message is transmitted in response to the second node exchanging first round-trip messages with the first node and a third message comprising a first travel time of the first round-trip messages between the first node and the second node (¶ 0039, 0060-0065, fig. 1-7); 
exchanging second round trip messages with the first node (¶ 0039, 0060-0065, fig. 1-7); 
calculating a second travel time for the second round trip message between the third node and the first node (¶ 0039, 0060-0065, fig. 1-7); 
measuring a first receiving time of the first outgoing message and a second receiving time of the first return message (¶ 0039, 0060-0065, fig. 1-7); 
calculating a third travel time of the first return message from the second node to the third node based at least on the first and second receiving times, the second travel time, and the first travel time (¶ 0039, 0060-0065, fig. 1-7). 
based at least on the receiving and the exchanging, determining a first distance between the first node and the second node, a second distance between the first node and the third node, and a third distance between the second node and the third node.
CAVENDISH et al discloses, based at least on the receiving, the exchanging, and the measuring, determine at least two devices, for example measurements can be used to estimate the range, which may be used to compute peer distance estimation between two wireless devices, and may also be used to perform positioning estimation.  An RTT-based ranging implementation in WiFi may involve an FTM packet and an acknowledgement (ACK) packet (¶ 0039, 0043-0044, 0053, 0067, fig. 1-7).
CAVENDISH et al does not specifically disclose a third distance between the second node and the third node.
In the same field of endeavor, Zhang et al discloses, determine a first distance between the first node and the second node, a second distance between the first node and the third node, and a third distance between the second node and the third node (¶ 0049). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of CAVENDISH et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and control over many other smart devices may be completed through one smart device, thereby greatly facilitating a control operation of the user over the other smart device(s), and improving user experience taught by Zhang et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/Primary Examiner, Art Unit 2643